CLERK OF U.S. DISTRICT COURT                         MID-ISLAND NY 117 neoPOSI                               RRST-CLASS MAIL
 EASTERN DISTRICT OF NEW YORK                                                                          .\
                                                     17 MAY 2021PM 5 L              05/17/202
   ALFONSE M. D'AMATO U.S. COURTHOUSE
           100 FEDERAL PLAZA
                                                                                    BiS^      :$000.512
  CENTRAL ISLIP, NEW YORK 11722-4438

            OFFICIAL BUSINESS
                                                                                                               ZIP 11722
                                                                         RECE!^                              041L11255308
                                                                       IN CLERK'S OFnCE
                                                                  U.S. DISTRICT COUR! ■ i^NY.


                                                                   *    MAY 24 2021                    *
                                        Evangelos Poliatos.                  SLAND OFFICE
                                        3 Farm Hill Lane
                                        East Norwirh N,
                                                  NIX                                      21C0005/21/21
                                                                                  S S N O £ P.
                                                                              E          .A PP_R E S S E D
                                                                              J   r "J ft. Vf A — iy



            93E3120217679648            P WD        C;     117 2 2 T43 800        *1702-02506-17-40
